EXHIBIT 32.1 CERTIFICATION PURSUANT TO18 U.S.C SECTION 1350AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the annual report on Form 10-K of Crater Mountain Resources, Inc. (the “Company”) for the period ended June 30, 2010, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Roger Renken, Chief Executive Officer and Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: a) The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and b) The information contained in this Report fairly presents, in all material aspects, the financial condition and results of operations of all the Company. Dated: September 21, 2010 CRATER MOUNTAIN RESOURCES, INC., Registrant /s/Roger Renken By: Roger Renken, Chief Executive Officer and Chief Financial Officer
